UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4655


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC RICHARD WATTS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:06-cr-00452-MBS-12)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Stanley D. Ragsdale, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric     Richard       Watts      appeals            his    sentence      on     his

conviction of conspiracy to manufacture, possess with intent to

distribute, and distribute 50 grams or more of methamphetamine

and 500 grams or more of a mixture containing methamphetamine,

in    violation     of     21    U.S.C.     §§ 841(a)(1),               841(b)(1)(A),       846

(2006).     The sole issue on appeal is whether there exists an

improper    sentencing          discrepancy      between          the    district      court’s

oral pronouncement and the criminal judgment such that Watts’

sentence       should      be     vacated        and       the     case       remanded       for

resentencing.       We find no error.

            Review of the record reveals that the district court

granted Watts a three-level downward departure, based on the

Government’s motion, as well as a downward variance of twenty-

one months from the bottom of a properly calculated advisory

guideline range, and imposed a sentence of forty-two months’

imprisonment.        In its oral pronouncement, the district court

imposed the forty-two month sentence, stating that the twenty-

one    month     variance        was     based     on       Watts’       motion       alleging

extraordinary       rehabilitation,         and        a    credit       for    time       Watts

previously had served in state custody.                      While the written order

of    judgment      does    not        reflect     the       district         court’s       oral

pronouncement regarding the state sentence credit, the sentence

reflected      on   the    judgment       order        reflects         the    same    orally-

                                            2
pronounced      sentence    of    forty-two     months’     imprisonment.

Moreover,    the   accompanying   Statement    of    Reasons,   issued   in

conjunction with the criminal judgment, clearly states that the

twenty-one month variance was based upon previous time Watts

served in state custody.

             Accordingly, we find no error in the judgment order or

any   contradiction     between   the   oral   pronouncement     and     the

criminal judgment regarding the state sentence such that remand

is necessary.      We affirm Watts’ sentence.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    3